DETAILED ACTION
This action is in response to communications including amendments received 2/3/2022 and an Examiner’s interview conducted 5/4/2022.  Claims 1, 6, 8-13 and 15 were amended.  Claim 5 was previously cancelled.  No new claims were added or cancelled.  Claims 1-4 and 6-15 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for these Examiner’s amendments was given in a telephone interview with Edward Callaghan on 5/4/2022.
Claims 1-4 and 6-13 are amended.  Claim 15 is cancelled.  New claim 16 is added.  
The CLAIMS have been amended as follows:
Claim 1 (Currently Amended): 
An assembly comprising:
 a remote computer and a plurality of partner computers, wherein the remote computer is programmed to execute a communication platform for exchanging digital data within a value added chain using at least one or more orders, wherein each individual order of the one or more orders has an order structure comprising digital data which is used online in modules of the communication platform via a generic application programming interface, and wherein the communication platform features at least the following modules stored in memory of the remote computer or the plurality of partner computers: 
(i) an order structure module, that is designed such that when executed, is 
a) to configure at least one such order structure of the at least one or more orders during operation at runtime of the communication platform so that the at least one such order structure is configured and released online so that ad hoc processes are changed and added to the communication platform quickly and without downtime, 
b) to grant to one or more user groups for each order structure of the at least one or more orders an authorization for the one or more user groups to create or to accept an order of the at least one or more orders and 
c) to grant to at least one user group ID participating in the value added chain an authorization to create an order of the at least one or more orders and to grant to at least one other user group ID an authorization to accept the order,
(ii) a client module, that is designed such that when executed, is 
a) to generate at least one such order, wherein the at least one such order is created by selecting  a corresponding order structure, for which the user group ID has an authorization required to create the at least one such order, and wherein the order is associated with workflow information, with which one status information is respectively associated, and 
b) to assign and release the at least one order to a user group ID or release 
(iii) a contractor module, that is designed such that when executed, is 
a) to confirm or reject the at least one such order assigned to a user group ID or an interest in the assignment of a released order and 
b) to process the at least one such order when confirmed in accordance with at least one workflow information item assigned to the at least one such order and modify at least one such order, and 
(iv) wherein the generic application programming interface connects to the modules of the communication so that 
digital data of the corresponding order structure is used in all modules, 
a specific order is used by the client module and the contractor module, and 
orders having different order structures are linked to one another.

Claim 2 (Currently Amended):  The assembly according to claim 1, wherein the communication platform further comprises a resource module stored in the memory, wherein the resource module is designed such that, when executed, assigns at least one order to mobile resources and [[to]] provides the digital data of the at least one order of the communication platform so assigned to a mobile resource of the mobile resources.

Claim 3 (Currently Amended):  The assembly according to claim 1, wherein the communication platform further comprises an authorization module stored in the memory, wherein the authorization module is designed such that, when executed,  sets up two authorization levels for accessing the communication platform, wherein an administrator authorization is designed for granting access to administrative tasks within the communication platform and a processing authorization is signed for granting access to operative tasks within the communication platform.

Claim 4 (Currently Amended): The assembly according to claim 3, in which the authorization module is furthermore is designed, when executed 

Claim 6 (Currently Amended): The assembly according to claim 1, in which the at least one such order has a timeframe with a starting time and a completion time, wherein this timeframe is specified during the generation of the at least one such order using the client module or during the acceptance of the at least one such order using the contractor module.

Claim 7 (Currently Amended): The assembly according to claim 1, in which the at least one such order structure has one or more fields, wherein predefined operating modes and/or mandatory inputs are assigned to the fields during the configuration of the at least one such order structure.

Claim 8 (Currently Amended): The assembly according to claim 7, in which recorded actual data forms a mandatory input of a field of the at least one such order structure and status information of the at least one such order is the recorded 

Claim 9 (Currently Amended): The assembly according to claim 1, in which at least one order of the one or more orders is  separated into multiple partial orders.

Claim 10 (Currently Amended): The assembly according to claim 1, in which one or more GPS trackers is assigned to at least one order of the one or more orders.

Claim 11 (Currently Amended): The assembly according to claim 1, in which working times are recorded, wherein these working times are order-independent or associated with an order of the one or more orders.

Claim 12 (Currently Amended) The assembly according to claim 1, wherein the modules of the communication platform are connected by the generic application programming interface in such a way that 
digital data of the corresponding order structure is  used online in all modules via the generic application programming interface, 
a specific order from the client module and the contractor module is used, and orders of the one or more orders having arbitrary order structures are associated with one another.

Claim 13 (Currently Amended): A method for operating a communication platform for exchanging digital data within a value added chain using at least one or more orders, wherein each individual order of the at least one or more orders has an order structure[[,]] comprising digital data which is stored in modules of the communication platform, with said method comprising the following steps: 
- configuring at least one such order structure of the at least one or more orders using an order structure module that is the at least one such order structure during operation at runtime of the communication platform so that the at least one such order structure is configured and released online so that ad hoc processes are changed and added to the communication platform quickly and without downtime, 
- granting to one or more user groups for each order structure of the at least one or more orders at least one authorization right comprising an authorization for the one or more user groups to create or to accept an order of the at least one or more orders,
- granting to at least one user group ID participating in the value added chain an authorization to create an order of the at least one or more orders and to grant to at least one other user group ID an authorization to accept the order,
 - creating at least one such order by means of a client module, wherein the at least one such order is created by selecting a corresponding [[an]] order structure, for which the user group ID has an authorization required to create the at least one such order, at least one such order is associated with workflow information, with which one workflow status information item is respectively associated 
- assigning and releasing the at least one such order to at least one user group ID as a contractor or releasing 
- confirming or rejecting the assigned at least one such order to a user group ID or reporting interest in an assignment released a to at least one user group ID, 
- processing the at least one such order when confirmed assigned at least one such order and modifying wherein the status information is at least one such order, and 
- transmitting digital data of the at least one such order between the modules of the communication platform, including the order structure module, the client module, and the contractor module, using a generic application programming interface in such a way that the status information on the at least one such order is accessible by at least two of the modules of the communication platform.  

Claim 14 (Previously Presented):  The method according to claim 13, featuring the following additional step:

-	assigning the at least one order from the contractor module to a resource ID by utilizing a resource module in order to adapt status information on the order and to gather digital data of the order.

Claim 15 (Cancelled).

Claim 16 (New):	A non-transitory computer readable medium storing instructions that, when executed by a computer, cause the computer to perform a method for operating a communication platform for exchanging digital data within a value added chain using at least one or more orders, wherein each individual order of the at least one or more orders has an order structure comprising digital data which is stored in modules of the communication platform, with said method comprising the following steps: 
- configuring at least one such order structure of the at least one or more orders using an order structure module that is designed to configure the at least one such order structure during operation at runtime of the communication platform so that the at least one such order structure is configured and released online so that ad hoc processes are changed and added to the communication platform quickly and without downtime, 
- granting to one or more user groups for each order structure of the at least one or more orders at least one authorization right comprising an authorization for the one or more user groups to create or to accept an order of the at least one or more orders,
- granting to at least one user group ID participating in the value added chain an authorization to create an order of the at least one or more orders and to grant to at least one other user group ID an authorization to accept the order,
 - creating at least one such order by means of a client module, wherein the at least one such order is created by selecting a corresponding order structure, for which the user group ID has an authorization required to create the at least one such order,  and wherein the at least one such order is associated with workflow information, with which one workflow status information item is respectively associated, 
- assigning and releasing the at least one such order to at least one user group ID as a contractor or releasing the at least one order for assignment to at least one user group ID using the client module, 
- confirming or rejecting the assigned at least one such order to a user group ID or reporting interest in an assignment of an order previously released by a contractor module to at least one user group ID, 
- processing the at least one such order when confirmed in accordance with at least one workflow information item assigned to the at least one such order and modifying status information associated with the workflow information, wherein the status information is status information on the at least one such order, and 
- transmitting digital data of the at least one such order between the modules of the communication platform, including the order structure module, the client module, and the contractor module, using a generic application programming interface in such a way that the status information on the at least one such order is accessible by at least two of the modules of the communication platform.  

Response to Arguments
Applicant’s amendments, filed 2/3/2022, to claims 1 and 13  removing the duplicative language “using the order structure module” are sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection, as filed in (9) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s amendments, filed 2/3/2022, to claim 1 clarifying that the generic application programming interface does not connects the modules to itself is sufficient to overcome the objection to the aforementioned claim for grammatical informalities.  Accordingly, the objection, as filed in (10) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s amendments, filed 2/3/2022, to claim 1 replacing the informal claim phrase “this” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection, as filed in (11) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s amendments, filed 2/3/2022, to claims 1 and 13 specifying that each individual order comprises digital data is sufficient to overcome the objection for ambiguity regarding whether the same digital data is referenced in the body of the claims.  Accordingly, the objection, as filed in (12) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s amendments, filed 2/3/2022, to claim 13 clarifying that the status information is the status information on the order is sufficient to overcome the objection to the aforementioned claim for ambiguity regarding which status information was being referenced by the limitation.  Accordingly, the objection, as filed in (13) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s amendments, filed 2/3/2022, to claims 1 and 13  removing the duplicative language “using the order structure module” are sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection, as filed in (14) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
The Examiner’s amendment herein cancelling claim 15 is sufficient to overcome the objection to claim 15.  Accordingly, the objection, as filed in (15) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s amendments, filed 2/3/2022, to claims 1, 6, 8, 9, 10-13 and 15 substituting “is” and “are” for “can be” are sufficient to overcome the rejection of the aforementioned claims under 112, second paragraph, for ambiguity regarding the metes and bounds of the claims.  Accordingly, the rejection under 112, second paragraph, as filed in (16) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s amendments, filed 2/3/2022, to claims 1 and 13 amending “a user ID has the required create authorization” to “the user group ID has an authorization required to create the at least one such order” is sufficient to overcome the rejection of the aforementioned claims under 112, second paragraph, by clarifying missing claim steps regarding the create authorization.  Accordingly, the rejection under 112, second paragraph, as filed in (17) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s amendments, filed 2/3/2022, to claim 1 amending “to allocate and relate the at least one order to a user group ID” to “assign and release the at least one order to a user group ID” is sufficient to overcome the rejection of the aforementioned claims under 112, second paragraph, by clarifying when the step of assigning the order to the user group ID occurs.  Accordingly, the rejection under 112, second paragraph, as filed in (18) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s amendments, filed 2/3/2022, to claims 13 amending “confirming or rejecting the allocated order” to “confirming or rejecting the assigned order” is sufficient to overcome the rejection of the aforementioned claims under 112, second paragraph, by clarifying when the step of confirming or rejecting the assigned order occurs.  Accordingly, the rejection under 112, second paragraph, as filed in (19) of the Non-Final Rejection filed 9/13/2021, is withdrawn.
Applicant’s arguments, see pages 12-25 in Remarks, filed 2/3/2022, with respect to Claims 1-9 and 11-15 as being rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US 2007/0192715) and further in view of Hoffman (US
2003/0074262) and Johnson (US 2010/0312691), and Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US 2007/0192715) and further in view of Hoffman (US 2003/0074262) and Johnson (US
2010/0312691), as applied to claim 1, further in view of Lettich US 2002/0049622), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-4, 6-14 and 16 are allowed in light of Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 13 and 16 are allowed for reasons explained below: 
Newly amended independent claims 1, 13 and 16 are allowed because the closest identified prior Kataria (US 2007/0192715), Hoffman (US 2003/0074262) and Johnson (US 2010/0312691), alone or in combination, fails to anticipate or render obvious the claimed invention.
Kataria (prior art on the record) teaches a method for managing regulated industries.  The method comprises executing a scalable platform system for managing supply chain materials for a real-time, web-based, enterprise-wide supply chain infrastructure that enables adhoc allocation request orders to be placed by users with permission to create an allocation request using a new allocation tab.  The platform system may operate via a generic open API.  A workflow is triggered when a user creates an allocation request.  Kataria does not teach group identifiers.
Hoffman (prior art on the record) teaches a method for managing supply chains.  The method comprises granting authorization to create an electronic order to a company ID of a user and authorizing acceptance of the order by approved suppliers.  Upon receiving the order, identified distributors provide confirmation of receipt of the order.
Johnson (prior art on the record) teaches a method for providing consumers with tailored loan quotations.  The method comprises configuring web component forms during real time of the advertising platform so that the web component forms can be adjusted on-the-fly.
None of the prior art of record cited above teaches all the combination of non-obvious features of claims 1 and 10 of the present invention: 
“configuring at least one such order structure of the at least one or more orders using an order structure module that is designed to configure the at least one such order structure during operation at runtime of the communication platform so that the at least one such order structure is configured and released online so that ad hoc processes are changed and added to the communication platform quickly and without downtime,” “granting to one or more user groups for each order structure of the at least one or more orders at least one authorization right comprising an authorization for the one or more user groups to create or to accept an order of the at least one or more orders,” “granting to at least one user group ID participating in the value added chain an authorization to create an order of the at least one or more orders and to grant to at least one other user group ID an authorization to accept the order,”  “creating at least one such order by means of a client module, wherein the at least one such order is created by selecting a corresponding order structure, for which the user group ID has an authorization required to create the at least one such order, and wherein the at least one such order is associated with workflow information, with which one workflow status information item is respectively associated,” “assigning and releasing the at least one such order to at least one user group ID as a contractor or releasing the at least one order for assignment to at least one user group ID using the client module,” “confirming or rejecting the assigned at least one such order to a user group ID or reporting interest in an assignment of an order previously released by a contractor module to at least one user group ID,” “processing the at least one such order when confirmed in accordance with at least one workflow information item assigned to the at least one such order and modifying status information associated with the workflow information, wherein the status information is status information on the at least one such order,” and “transmitting digital data of the at least one such order between the modules of the communication platform, including the order structure module, the client module, and the contractor module, using a generic application programming interface in such a way that the status information on the at least one such order is accessible by at least two of the modules of the communication platform.” 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-4, 6-14 and 16 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438